Name: Commission Regulation (EEC) No 3824/90 of 19 December 1990 amending Regulation (EEC) No 641/86 laying down detailed rules for the application of the supplementary trade mechanism to importation into Portugal of the products processed from fruit and vegetables listed in Annex XXII to the act of accession
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29. 12 . 90 Official Journal of the European Communities No L 366/51 COMMISSION REGULATION (EEC) No 3824/90 of 19 December 1990 amending Regulation (EEC) No 641/86 laying down detailed rules for the application of the supplementary trade mechanism to importation into Portugal of the products processed from fruit and vegetables listed in Annex XXII to the Act of Accession THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the torward estimates relating to the products in question have been drawn up in accordance with the procedure provided for in Article 22 of Council Regu ­ lation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables (7), as last amended by Regulation (EEC) No 2201 /90 (8); Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 251 ( 1 ) thereof, Whereas these estimates enable the indicative ceilings forthe products in question to be fixed for 1989 ; whereas such ceilings must, pursuant to Article 251 (2) of the Act of Accession, reflect a certain progress in relation to traditional trade flows, so as to ensure a harmonious and gradual opening up of the market ; whereas, to this end, the indicative ceilings should be raised by 32 % for 1991 ; Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the application of the supplementary mechanism applicable to trade (*), as amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, Having regard to .Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal (3), as last amended by Regulation (EEC) No 3296/88 , and in particular Article 5 ( 1 ) thereof, HAS ADOPTED THIS REGULATION : Whereas Commission Regulation (EEC) No 574/86 (4), as last amended by Regulation (EEC) No 3296/88 , lays down the detailed rules for the application of the supplementary trade mechanism ; Article 1 Regulation (EEC) No 641 /86 is hereby amended as follows : 1 . Article 1 ( 1 ) is replaced by the following : ' 1 . The indicative ceilings provided for in Article 251 ( 1 ) of the Act of Accession are set out in the Annex for the period 1 January to 31 December 1991 .' Whereas Commission Regulation (EEC) No 641 /86 of 28 February 1986 laying down detailed rules for the application of the supplementary trade mechanism to importation into Portugal of the products processed from fruit and vegetables listed in Annex XXII to the Act of Accession (5), as last amended by Regulation (EEC) No 3255/90 (6), fixed, inter alia, in respect of certain products processed from fruit and vegetables, the indicative ceilings provided for in Article 251 ( 1 ) of the Act of Accession for the period 1 January to 31 December 1991 ; 2 . The Annex is replaced by the Annex to this Regu ­ lation . Article 2 This Regulation shall enter into force on 1 January 1991 .O OJ No L 55, 1 . 3 . 1986, p. 106 . o 'OJ No L 293 , 27 . 10 . 1988 , p. 7 . O OJ No L 367, 31 . 12 . 1985 , p. 7 . (4) OJ No L 57, 1 . 3 . 1986, p. 1 . O OJ No L 60, 1 . 3 . 1986, p. 34 . (") OJ No L 311 , 10 . 11 . 1990, p. 30 . O OJ No L 49, 27 . 2 . 1986, p. 1 . (') OJ No L 201 , 31 . 7 . 1990 , p. 1 . No L 366/52 Official Journal of the European Communities 29. 12. 90 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1990 For the Commission Ray MAC SHARRY Member ofthe Commission 29 . 12 . '90 Official Journal of the European Communities No L 366/53 ANNEX (in ton) GN code Description Indicativeceiling 1 2 E 3 '0812 Fruit and nuts , provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption : 0812 10 00  Cherries l 0812 20 00  Strawberries 455 0812 90 50 Blackcurrants I 0812 90 60 Raspberries l 0812 90 90 Other \ 0812 90 10 Apricots 63 2007 Tarns, fruit jellies , marmalades, fruit or nut puree and fruit or nut pastes , being cooked preparations, whether or not containing added sugar or other sweetening matter 486 2008 Fruit, nut and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included : 2008 20 91 ' Of 4,5 kg or more \ 2008 20 99 Of less than 4,5 kg Il 2008 30 51 Grapefruit segments I 2008 30 55 Mandarins (including tangerines and satsumas); Clementines, wilkings and other similar citrus hybrids 2008 30 59 Other liI - 2008 30 71 Grapefruit segments l 2008 30 75 Mandarins (including tangerines and satsumas); Clementines, wilkings and other similar citrus hybrids lil 2008 30 79  Other 2008 30 91 Of 4,5 kg or more II 2008 30 99 Of less than 4,5 kg Il 2008 40 59 Other Il 2008 40 91 Of 4,5 kg or more 2008 40 99 Of less than 4,5 kg 2008 50 61 With a sugar content exceeding 13 % by weight Il 2008 50 69 Other 2008 50 71 With a sugar content exceeding 15 % by weight 2008 50 79 Other 2008 50 91 Of 4,5 kg or more I 2008 50 99 Of less than 4,5 kg l 2008 60 71 Sour cherries (Prunus cerasus) 2008 60 79 Other 2008 60 91 Sour cherries (Prunus cerasus) 2008 60 99 Other 2008 70 69 Other 2008 70 91 Of 4,5 kg or more 2008 70 99  ~ Of less than 4,5 kg 29 . 12 . 90No L 366/54 Official Journal of the European Communities (tn ton) 1 2 3 Containing added sugar, in immediate packings of a net content exceeding 1 kg Containing added sugar, in immediate packings of a net content not exceeding 1 kg Of 4,5 kg or more of less than 4,5 kg In immediate packings of a net content exceeding 1 kg Mixtures of fruit in which no single fruit exceeds 50 % of the total weight of the fruits Other  Of 4,5 kg or more Of less than 4,5 kg Ginger _ Grapes Plums Other Ginger Grapes ! Plums Other Of 4,5 kg or more Of less than 4,5 kg Other 2 542 2008 80 50 2008 80 70 2008 80 91 2008 80 99 2008 92 50 2008 92 71 2008 92 79 2008 92 91 2008 92 99 2008 99 41 2008 99 43 2008 99 45 2008 99 49 2008 99 51 2008 99 53 2008 99 55 2008 99 59 2008 99 71 2008 99 79 2008 99 99 2009 2009 20 11 2009 20 19 2009 20 91 2009 20 99 2009 30 1 1 2009 30 19 2009 30 31 2009 30 39 2009 30 91 2009 30 95 2009 30 99 2009 40 11 2009 40 19 2009 40 30 2009 40 91 2009 40 93 Fruit juices (including grape must) and vegetable juices, unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter : Of a value not exceeding ECU 30 per 100 kg net weight Other Of a value not exceeding ECU 30 per 100 kg net weight and with an added sugar content exceeding 30 % by weight Other Of a value not exceeding ECU 30 per 100 kg net weight Other Containing added sugar Other With an added sugar content exceeding 30 % by weight With an added sugar content not exceeding 30 °/o by weight Not containing added sugar Of a value not exceeding ECU 30 per 100 kg net weight Other Of a value exceeding ECU 30 per 100 kg net weight, containing added sugar With an added sugar content exceeding 30 % by weight With an added sugar content not exceeding 30 % by weight 29. 12. 90 Official Journal of the European Communities No L 366/55 (in ton) 1 2 3 2009 40 99 Not containing added sugar \ 2009 70 11 Of a value not exceeding ECU 22 per 100 kg net weight 2009 70 19 Other \ 2009 70 30 Of a value exceeding ECU 18 per 100 kg net weight, containing added sugar \ 2009 70 91 With an added sugar content exceeding 30 % weight 2009 70 93 With an added sugar content not exceeding 30 % by weight 2009 70 99 Not containing added sugar 2009 80 11 Of a value not exceeding ECU 22 per 100 kg net weight \ 2009 80 19 Other I 2009 80 31 Of a value not exceeding ECU 30 per 100 kg net weight li 2009 80 39 Other \ 2009 80 50 Of a value exceeding ECU 18 per 100 kg net weight, containing added sugar \\ 2009 80 61 With an added sugar content exceeding 30 % by weight , \ t 2009 80 63 With an added sugar content not exceeding 30 % by weight \ 2009 80 69 Not containing added sugar \ 2009 80 80 Of a value exceeding ECU 30 per 100 kg net weight, containing II added sugar 2009 80 91 With an added sugar content exceeding 30 % by weight 2009 80 93 With an added sugar content not exceeding 30 °/o by weight \\ 2 228 2009 80 95 Juice of fruit of the species vaccinium marcocarpon 2009 80 99 Other Il 2009 90 11 Of a value not exceeding ECU 22 per 100 kg net weight 2009 90 19 Other 2009 90 21 Of a value not exceeding ECU 30 per 100 kg net weight 2009 90 29 Other 2009 90 31 Of a value not exceeding ECU 18 per 100 kg net weight and with an added sugar content exceeding 30 % by weight 2009 90 39 Other 2009 90 41 Containing added sugar 2009 90 49 Other 2009 90 51 Containing added sugar 2009 90 59 Other 2009 90 71 With an added sugar content exceeding 30 % by weight 2009 90 73 With an added sugar content not exceeding 30 °/o by weight 2009 90 79 Not containing added sugar 2009 90 91 With an added sugar content exceeding 30 °/o by weight 2009 90 93 With an added sugar content not exceeding 30 % by weight 2009 90 99 Not containing added sugar'